Citation Nr: 0308061	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  97-18 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a back disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran served on active duty from April 1976 to March 
1980, from April 1982 to August 1988, and from September 1988 
to April 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  In a December 2002 decision, the Board resolved issues 
on appeal from the January 1997 rating decision, but 
determined that additional development was warranted with 
regard to the issue of service connection for a back 
disability.  Specifically, the Board determined that an 
additional physician examination should be undertaken.  
Although the veteran was scheduled for an additional 
examination, he canceled his appointment.  According to 
information contained in the claims file, the veteran stated 
that he was canceling the examination because he wanted to 
withdraw his claim.  However, the veteran is required to 
submit a request for a withdrawal in writing per 38 C.F.R. § 
20.204.  Accordingly, the Board is adjudicating this issue on 
the merits.  


FINDING OF FACT

The veteran's current complaints of back pain are not derived 
from an inservice disease or injury.  


CONCLUSION OF LAW

The veteran does not have a back disorder due to disease or 
injury in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5106, 5107, 5126 (West 2002).  To implement the 
provisions of the law, the VA promulgated regulations at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a 
well-grounded claim, redefine the obligations of VA with 
respect to the duty to assist, and supersede the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In this 
case, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and the veteran's 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 
5103.  The record shows that the veteran was notified in the 
January 1997 rating decision; March 1997 statement of the 
case; September 1997 supplemental statement of the case, of 
the reasons and bases for the denial of the claim.  In 
addition, in the December 2002 Board decision, VCAA was 
discussed at length.  The Board concludes that the 
discussions in the rating decision, statement of the case, 
supplemental statement of the case, and Board decision, 
complied with VA's notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA.  In this 
case, the veteran's service medical records, VA records, and 
private medical records have been obtained.  In addition, he 
was scheduled for a VA examination, but he declined to have 
that examination.  Where entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
re- examination and a claimant, without good cause, fails to 
report for such examination, an original compensation claim 
shall be considered on the basis of the evidence of record.  
38 C.F.R. § 3.655(b).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, while the veteran is a wartime 
veteran, the record does not show nor does the veteran assert 
that a back disorder was incurred during combat.  Thus, 38 
U.S.C.A. § 1154(b) is not for application.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, service connection may be granted for a chronic 
disease, including arthritis, if manifested to a compensable 
degree with one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Further, VA regulation provides that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharged, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Where the question requires medical expertise, medical 
evidence is required.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 
(1993); Caluza v. Brown, 7 Vet. App. 498 (1995); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997); Rose v. West, 11 Vet. 
App. 169 (1998); McManaway v. West, 13 Vet. App. 60 (1999); 
and Voerth v. West, 13 Vet. App. 117 (1999).

The service medical records show that the veteran was 
examined in March 1980.  At that time, physical examination 
revealed that the spine was normal and the veteran reported 
that he did not have recurrent back pain.  The veteran was 
examined in September 1981.  At that time, physical 
examination revealed that the spine was normal and the 
veteran reported that he did not have recurrent back pain.  
The veteran was examined in August 1983.  At that time, 
physical examination revealed that the spine was normal and 
the veteran reported that he did not have recurrent back 
pain. 

On April 30, 1987, the veteran reported that he had 
experienced low back pain for several months after he lifted 
a motorcycle.  He indicated that in January 1997, while 
lifting a motorcycle, he heard a distinct snap in his back, 
but he dismissed the problem at the time.  However, the back 
pain persisted.  Physical examination revealed no gross 
vertebral misalignment, scoliosis, lordosis, or kyphosis.  
Pelvic tilt was normal.  There was no pain with palpation of 
the spinous process throughout.  Pain was described as 
initially sharp then fading to a dull aching and that it was 
located at the L/S intersection.  Range of motion was good on 
flexion, extension, rotation, and lateral flexion, without 
pain.  Neurovascular testing was within normal limits.  
Kidney tap was negative.  No numbness was reported.  There 
was no muscular cramping or spasms.  Straight leg raising was 
90 degrees bilaterally with minor discomfort.  The impression 
was questionable muscular strain of the L/S paraspinal 
muscle.  The veteran was again seen the next day.  Physical 
examination was again normal.  X-rays showed spondylolysis of 
L-5 on the right side, but there was a notation which stated 
"wet reading?".  The impression was mild low back strain.  

Thereafter, the veteran was examined in April 1988.  At that 
time, physical examination revealed that the spine was 
normal.  The veteran was examined in April 1993.  At that 
time, physical examination revealed that the spine was normal 
and the veteran reported that he did not have recurrent back 
pain.  The veteran was examined in December 1995.  At that 
time, physical examination revealed that the spine was normal 
and the veteran reported that he had recurrent back pain. 

The post-service medical records include both VA and private 
records.  The private medical records show that the veteran 
was seen in January 1997.  At that time, it was noted that 
the veteran had undergone a complete physical examination in 
December 1995 (during service) which was normal.  Currently, 
the veteran complained of back pain.  The veteran reported 
that he had a history of back pain which began when he lifted 
a motorcycle during service.  X-rays were taken which 
revealed an accessory lumbar vertebra.  The impression was 
lumbarization of the S1 vertebra.  The veteran was provided 
lumbar stabilization exercises.  

In April 1997, the veteran was afforded a VA examination.  
His back was evaluated.  The veteran reported that he had low 
back pain.  Physical examination revealed that the veteran 
had amazing straight and cross leg examination.  He was able 
to sit up with the legs fully extended.  He flexed forward 95 
degrees, extended 35 degrees, laterally flexed 40 degrees, 
and rotated 35 degrees.  There was no evidence of pain in 
these manipulations and the veteran demonstrated a rather 
good range of motion in the back without spasm felt at the 
end of the examination.  X-rays were normal.  The impression 
was complaints of back pain with a full range of motion.  

Due to the veteran's reports of back pain since service and 
due to the inconsistencies in the veteran's x-rays reports, 
the veteran was scheduled for a VA examination in March 2003.  
However, the veteran called VA and canceled the examination.  

Thus, the evidence establishes that, during service, the 
veteran reported that he injured his low back during service 
during heavy lifting in January 1987.  However, physical 
examination was normal.  X-rays revealed possible 
spondylolysis of L-5 on the right side.  Thereafter, the 
veteran did not complain of back pain during service for 8 
years.  In December 1995, he again reported having back pain, 
but physical examination was normal.  Following his 
separation from service in April 1996, the veteran was next 
treated for complained of back pain in January 1997.  At that 
time, x-rays showed lumbarization of the S1 vertebra.  
However, the subsequent VA examination in April 1997 resulted 
in a normal physical examination and normal x-rays.  There 
was no pain on manipulation of the spine.  Although VA sought 
to resolve inconsistencies in the x-ray reports and to 
determine if current back pain was related to service, 
further medical testing could not be performed because the 
veteran declined to be evaluated.  

The veteran is competent to report that he has back pain, but 
he is not competent to report the underlying cause of that 
back pain.  See Espiritu.  Thus, he is competent to report 
that he has had back pain since the 1987 inservice incident, 
but he cannot personally relate current back pain 
etiologically to that incident.  The more probative evidence 
establishes sporadic, at best, complaints of back pain.  His 
physical examinations have been normal.  The x-ray reports 
have been conflicting with the most recent x-ray report being 
normal.  The veteran prevented VA from resolving those 
inconsistencies and from determining if current complaints of 
back pain are etiologically related to the 1987 inservice 
incident.  Thus, the Board places the most probative weight 
on the recent VA examination as that examiner had the benefit 
of a review of the veteran's medical records, an examination 
of the veteran, and current x-ray reports.  That examination 
determined that the veteran did not currently have a back 
disorder and that no pain was demonstrated.  

The Board thus finds that, while the veteran reports that he 
has back pain, the current competent evidence does not 
reflect that he has any underlying back disease or injury of 
the lumbar spine which is the cause of those complaints.  The 
United States Court of Appeals for Veterans Claims ("the 
Court") has stated in Clyburn v West, 12 Vet. App. 296, 301 
(1999), that continued complaints of pain after service do 
not suffice to establish a medical nexus, where the issue at 
hand is of etiology, and requires medical opinion evidence.  
Pain cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence.  Sanchez-Benitez v. Principi, 
259 F.3d 1356, (2001), aff'd in part, vacated and remanded in 
part on other grounds by 259 F.3d 1356 (Fed. Cir. 2001).  
Such a "pain alone" claim must fail when there is no 
sufficient factual showing that the pain derives from an 
inservice disease or injury.  Id.

Accordingly, since the veteran's current complaints of back 
pain are not substantiated on physical examination and the 
competent evidence establishes no connection to an inservice 
disease or injury, the Board finds that the veteran's current 
complaints of back pain are not derived from an inservice 
disease or injury.  Therefore, the claim of service 
connection for a back disorder must be denied.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), 
Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).


ORDER

Service connection for a back disability is denied.  



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

